FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 24, 2022

                                    No. 04-22-00112-CV

                                       John CLARK,
                                         Appellant

                                              v.

                                  Maria Elzbieta CLARK,
                                         Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-20250
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellant’s brief was due by August 22, 2022, and on that day, appellant filed a motion
requesting a fourteen-day extension of time. After consideration, we grant the request and
order appellant to file his brief by September 6, 2022.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court